PER CURIAM.
The underlying principle here is:
“[Wjhere an appeal is duly taken, whether with or without supersedeas, jurisdiction of the cause is transferred to the appellate court thereby depriving the trial court of the power to finally dispose of the cause by dismissal or otherwise.”
De La Portilla v. De La Portilla, 304 So.2d 116, 118 (Fla.1974). Inasmuch as this court rendered its decision on the prior interlocutory appeal, Broward County v. Alsdorf, 306 So.2d 535 (4th D.C.A.Fla.1975), filed January 24, 1975, the error here is harmless and the issue is moot.
Affirmed.
WALDEN, CROSS and DOWNEY, JJ., concur.